Opinion by
Mb. Justice Green,
The plaintiffs’ claim is upon an ordinary book account for the sale of a quantity of 20 degrees Neats’ Foot Oil. The affidavit of defence alleges that the oil was warranted to be pure and free from adulterants, and then asserts that the oil sold was not free from adulterants but on the contrary was impure and adulterated, and that the defendants had sustained heavy losses in consequence of the defects of the oil. The learned court below, it is alleged by the appellants, gave judgment for the plaintiffs because there was no warranty disclosed by the affidavit of defence. It is true that the letter of plaintiffs dated Dec. 30,1892, and which contains a copy of the warranty, does not describe a warranty in the same terms as the affidavit of defence alleges, but it does contain an acknowledgment of the receipt of a postal card from the defendants dated Dec. 29th, and a reference of the postal to the plaintiffs’ superintendent who reported that, “The Neats’ Foot Oil is guaranteed and all made exactly the same way; no change in the way of chilling, pressing or bleaching for years.” The defend*582ants’ postal of Dec. 29th, is not now in the ease, and without it the full interpretation of the meaning of the plaintiffs’ letter is not certain. We cannot know at present what the contents of the defendants’ letter were, and we think it is premature to declare judicially the meaning of the plaintiffs’ letter until the contents of the defendants’ postal are seen as they doubtless will be on the trial. We think it apparent that there, at least, might be a warranty which would sustain the defendants’ contention. The plaintiffs’ letter of Dec. 30, certainly does contain an admission that there was a ‘guarantee ’ which may be a warranty, and that all the Neats’ Foot Oil sold to the defendants was made in “ exactly the same way, no change in the way of chilling, pressing, or bleaching for years.” Just what this means may depend upon explanatory parol testimony as to the previous dealings of the parties. We think there is sufficient matter in the affidavit of defence to carry the case to the jury. We do not think the case of Pa. R. R. Co. v. Davenport, 154 Pa. 111, rules this case. The question raised there was in different circumstances.
Judgment reversed and procedendo awarded.